Title: [From Thomas Jefferson to Wakelin Welch, 24 July 1784]
From: Jefferson, Thomas
To: Welch, Wakelin


[On board the Ceres, off Scilly Isles, 24 July 1784. Entry in SJL reads: “Do. [Ceres. off Scilly] Wakelyn Welch of London. Acknoleging receipt of his letter, date not recollected. ‘The balance due on my separate account with his late house shall either be paid to him in London by myself, or remitted from Paris in the course of the present year.’ Will render his son any services in Virga. Settlement of Mr. Wayles’s account devolves on Mr. Eppes on my leaving Virga.” Not found; see Wakelin Welch, Sr., to TJ, 31 May 1783 and Wakelin Welch, Jr., to TJ, same date.]
